UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:11/30 Date of reporting period:11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Annual Report to Shareholders DWS Large Cap Value Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.54% -5.13% 1.68% 4.25% Class B 4.72% -5.93% 0.83% 3.39% Class C 4.85% -5.81% 0.95% 3.46% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.53% -6.98% 0.48% 3.63% Class B (max 4.00% CDSC) 1.72% -6.44% 0.69% 3.39% Class C (max 1.00% CDSC) 4.85% -5.81% 0.95% 3.46% No Sales Charges Life of Class S* Class S 5.92% -4.82% 2.01% N/A 2.42% Institutional Class 5.94% -4.76% 2.09% 4.68% N/A Russell 1000® Value Index+ 8.95% -7.11% -0.13% 2.98% 0.94% S&P 500® Index++ 9.94% -5.15% 0.98% 0.81% 1.64% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.02%, 1.87%, 1.78%, 0.71% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Large Cap Value Fund — Class A [] Russell 1000 Value Index+ [] S&P 500 Index++ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the US and whose common stocks are traded. ++The Standard & Poor's (S&P) 500 Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 11/30/09 $ Distribution Information: Twelve Months as of 11/30/10: Income Dividends $ Lipper Rankings — Large-Cap Value Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 67 3-Year 66 of 16 5-Year 40 of 11 10-Year 22 of 12 Class B 1-Year of 82 3-Year of 28 5-Year 83 of 23 10-Year 42 of 22 Class C 1-Year of 80 3-Year of 27 5-Year 77 of 22 10-Year 37 of 20 Class S 1-Year of 61 3-Year 49 of 12 5-Year 25 of 7 Institutional Class 1-Year of 61 3-Year 45 of 11 5-Year 23 of 7 10-Year 17 of 9 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Large Cap Value Fund 1.06% 1.77% 1.74% .69% .67% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Large Cap Value Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Large Cap Value Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Manager Thomas Schuessler, PhD Lead Portfolio Manager Oliver Pfeil, PhD Volker Dosch Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio manager only through the end of the period of the report as stated on the cover. The manager's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Although concerns about the outlook for economic growth periodically weighed on investor sentiment during the past 12 months, the US equity market finished the period with a healthy gain as a result of what we believe were three important trends. First, the US economy moved to a firmer footing than where it stood one year ago, causing investor fears of a "double-dip" recession to fade gradually into the background. Second, stock prices were energized by the overall health of US corporations, as demonstrated by strong corporate earnings results, cash-rich balance sheets and — in many cases — attractive dividend yields relative to bonds. The monetary policy of the US Federal Reserve Board (the Fed) was a third pillar of positive stock market performance. The Fed kept rates near zero for the full 12-month period and — perhaps most notably — expressed a willingness in late August to print money in order to spur growth if the economy begins to falter. Together, we believe these favorable developments helped stocks continue their long climb off of the crisis lows of March 2009. As is often the case at a time of positive performance for the market, however, growth stocks outpaced their value counterparts by a comfortable margin. While the Russell 1000® Growth Index rose 14.04% in the period, the Russell 1000® Value Index — the fund's benchmark — gained 8.95%.1,2 In this environment, the Class A shares of the fund generated a positive performance of 5.54%, but trailed both the benchmark and the 6.79% return of its Lipper peer group, Large-Cap Value Funds.3 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) Positive and Negative Contributors to Performance The primary reason for the fund's underperformance during the past 12 months was our preference for high-dividend-paying stocks with stable cash flows and our corresponding underweight in the higher-risk, cyclical areas of the market.4 While our defensive posture benefited performance during the challenging environment of the second calendar quarter, it prevented us from keeping pace with the market during the remainder of the period. Our preference for more defensive, higher-dividend stocks was based on our view that the economic recovery was largely the result of short-term, unsustainable fiscal and monetary stimuli rather than a sustainable, longer-term improvement in final demand. Expecting that this would ultimately result in a lower-growth, lower-return market environment, we shifted assets out of cyclical, deep-value stocks into less cyclical, stable-value stocks during the early part of the year. Our particular emphasis on dividends was based on our view that high-dividend-paying stocks were undervalued, on a historical basis, relative to both bond yields and the stock market as a whole. Unfortunately, cyclical, higher-beta stocks in fact strongly outperformed the market by a substantial margin during the past 12 months.5 On the positive side, we added quite a bit of value via our sector allocations. Specifically, we held a significant underweight in financials — a 12-month average of approximately 12% of assets compared to 29% for the benchmark. In our view, slow loan growth, deleveraging and stricter regulation will impair the earnings power of banks for some time to come. Further, we think that the US banking system suffers from overcapacity, which will likely pressure margins over time. Requirements that banks hold more capital are also likely to represent a headwind by weighing on the industry's return on equity. Together, these factors represented a drag on the return of the financial sector during the past year — while the Russell 1000 Value Index gained 8.95%, the financial stocks in the index returned just 0.50%. Our underweight position was therefore a positive for performance. The fund's performance was also helped by our overweight in energy. We liked the sector on the basis of both its strong fundamentals and attractive valuations. While new supply remains relatively tight, strong demand growth from emerging markets, coupled with a cyclical improvement in the world's developed economies, supports the upward trajectory of oil prices. Energy stocks outperformed during the past year, so this overweight boosted our return relative to the benchmark. Unfortunately, the positive impact of our sector allocation was offset by our weaker stock selection. We lagged the benchmark in the technology, materials and consumer discretionary sectors, which reflects both our more defensive positioning in these areas and the underperformance of several individual stock picks. A notable detractor within technology was Hewlett-Packard Co., which lost ground after its CEO, Mark Hurd, was forced to step down and was replaced by Leo Apotheker, a choice that proved unpopular with investors. Outside of these sectors, an important laggard was our position in H&R Block, Inc, whose business was hurt by the combination of high unemployment and increased competition from tax-preparation software. Believing the market overreacted to these developments, we took advantage of the price weakness to add to our position during the period. Despite our positive view on energy shares, stock selection in this sector also proved to be a source of underperformance. The fund held positions in a number of companies either directly affected by the Gulf oil spill, such as Transocean Ltd. (the owner of the Deepwater Horizon rig), or those indirectly affected due to the subsequent drilling ban, such as Noble Corp. and Ensco PLC. In terms of individual positions that helped performance, two of our top contributors were industrial stocks that were boosted by rising profit margins and strong overseas sales growth: Emerson Electric Co.* and Dover Corp. Our position in a classic value stock, Altria Group, Inc., also contributed to the fund's 12-month results. Altria experienced rising profits on the strength of better-than-expected sales volumes and improved pricing power. Genuine Parts Co., a maker of automobile components, produced market-beating returns as a surge in worldwide auto sales led to a recovery in the shares of parts manufacturers. The fund's relative performance was further boosted by our decision to avoid two major index components that lagged the broader market by a wide margin: Bank of America,* in which we sold our remaining position early in the year, and Exxon Mobil Corp., in which we held a substantial underweight. Outlook and Positioning We are maintaining our emphasis on higher-dividend, stable-value stocks. This positioning is partially a reflection of our cautious macroeconomic outlook. We continue to believe that the recovery in economic growth is largely the result of unsustainable government policy rather than an improvement in real final demand. Consequently, we believe it is more appropriate to be positioned defensively at this juncture rather than taking on the risk of investing in high-priced cyclicals. Our positioning also reflects the increasing attractiveness of dividend-paying securities. The gap between government bond yields and the dividend yield (0.50% as of August 2010) on the Standard & Poor's 500® (S&P 500) Index is well below the historical average (3.09% as of August 2010), and many companies in the S&P 500 Index have dividend yields in excess of their intermediate corporate bond yields. At the same time, however, renewed strength in corporate balance sheets, earnings and cash flows should support sustained and/or increased dividends for many stocks. We believe this forms a sound basis for our continued focus on dividend-paying large-cap stocks. 1The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000® Index that have higher price-to-book ratios and higher forecasted growth values. 2The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the US and whose common stocks are traded. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3Lipper Large-Cap Value Funds are funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index. Large-cap value funds typically have a below-average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500® Index. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper Large-Cap Value Funds category. For the 1-, 3-, 5- and 10-year periods, this category's average was 6.79% (465 funds), -7.07% (425 funds), 0.49% (364 funds) and 2.40% (191 funds), respectively, as of 11/30/10. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. * Not held in the portfolio as of November 30, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/10 11/30/09 Common Stocks 92% 98% Cash Equivalents 8% 2% 100% 100% Sector Diversification (As a % of Common Stocks) 11/30/10 11/30/09 Energy 18% 18% Consumer Staples 13% 11% Health Care 12% 14% Financials 11% 16% Utilities 11% 11% Telecommunication Services 9% 9% Information Technology 7% 2% Consumer Discretionary 7% 5% Industrials 6% 8% Materials 6% 6% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at November 30, 2010 (21.7% of Net Assets) 1. CenturyLink, Inc. Provider of local exchange telephone services and wireless telephone services 2.8% 2. AT&T, Inc. Provider of communications services 2.3% 3. Suncor Energy, Inc. An integrated energy company 2.1% 4. Altria Group, Inc. Parent company operating in the tobacco and food industries 2.1% 5. Philip Morris International, Inc. Seller and distributor of tobacco products 2.1% 6. Genuine Parts Co. Distributor of automobile replacement parts, office products and electronic materials 2.1% 7. PG&E Corp. Provider of electric and gas utilities 2.1% 8. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.1% 9. Marathon Oil Corp. Provider of oil and gas 2.0% 10. PartnerRe Ltd. Provides multi-line reinsurance to insurance companies 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 Shares Value ($) Common Stocks 92.1% Consumer Discretionary 6.6% Automobiles 0.7% General Motors Co.* (a) Distributors 2.1% Genuine Parts Co. (a) Diversified Consumer Services 1.4% H&R Block, Inc. (a) Hotels Restaurants & Leisure 1.3% Carnival Corp. (Units) (a) Textiles, Apparel & Luxury Goods 1.1% VF Corp. (a) Consumer Staples 11.6% Beverages 1.4% PepsiCo, Inc. Food & Staples Retailing 3.1% CVS Caremark Corp. (a) Kroger Co. (a) Food Products 2.9% General Mills, Inc. Kellogg Co. (a) Mead Johnson Nutrition Co. Tobacco 4.2% Altria Group, Inc. Philip Morris International, Inc. (a) Energy 16.5% Energy Equipment & Services 4.6% Ensco PLC (ADR) Noble Corp. (a) Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 11.9% Canadian Natural Resources Ltd. (a) Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Nexen, Inc. Suncor Energy, Inc. (a) Financials 10.3% Diversified Financial Services 1.7% JPMorgan Chase & Co. Insurance 8.6% Assurant, Inc. Fidelity National Financial, Inc. "A" (a) HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. (a) Health Care 10.9% Health Care Equipment & Supplies 3.1% Baxter International, Inc. Becton, Dickinson & Co. (a) Health Care Providers & Services 2.9% McKesson Corp. WellPoint, Inc.* Life Sciences Tools & Services 1.1% Thermo Fisher Scientific, Inc.* (a) Pharmaceuticals 3.8% Merck & Co., Inc. Teva Pharmaceutical Industries Ltd. (ADR) (a) Industrials 5.6% Aerospace & Defense 3.8% Northrop Grumman Corp. Raytheon Co. (a) United Technologies Corp. Machinery 1.8% Dover Corp. (a) Information Technology 6.8% Communications Equipment 0.6% Brocade Communications Systems, Inc.* (a) Computers & Peripherals 1.8% Hewlett-Packard Co. IT Services 1.1% Automatic Data Processing, Inc. (a) Semiconductors & Semiconductor Equipment 1.5% Intel Corp. Software 1.8% Microsoft Corp. (a) Materials 5.1% Chemicals 3.4% Air Products & Chemicals, Inc. Praxair, Inc. (a) Containers & Packaging 1.7% Sonoco Products Co. (a) Telecommunication Services 8.7% Diversified Telecommunication Services 7.2% AT&T, Inc. BCE, Inc. (a) CenturyLink, Inc. (a) Verizon Communications, Inc. (a) Wireless Telecommunication Services 1.5% Vodafone Group PLC (ADR) (a) Utilities 10.0% Electric Utilities 7.9% Allegheny Energy, Inc. American Electric Power Co., Inc. (a) Duke Energy Corp. (a) Entergy Corp. Exelon Corp. (a) FirstEnergy Corp. (a) Southern Co. (a) Multi-Utilities 2.1% PG&E Corp. Total Common Stocks (Cost $1,377,591,134) Securities Lending Collateral 30.7% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $502,969,620) Cash Equivalents 7.8% Central Cash Management Fund, 0.21% (b) (Cost $126,871,761) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,007,432,515)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $2,026,109,631. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $113,953,194. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $201,910,546 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $87,957,352. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2010 amounted to $489,180,551, which is 29.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
